Exhibit 10.9.8
 
 


AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the 30th day of December, 2008,


B E T W E E N:
JPMORGAN CHASE BANK, N.A.


(hereinafter referred to as the "Agent")
 
- and -
 
THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO


(hereinafter collectively referred to as the "Lenders")
 
- and -
 
VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION


(hereinafter collectively referred to as the "Borrowers")
 
- and -
 
THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
 
(hereinafter collectively referred to as the "Guarantors")
 
WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit Agreement
dated as of July 31, 2007 (the "Original Credit Agreement");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 1 to Credit Agreement dated as of January 21, 2008 (the
"First Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the "Second
Amendment") (the Original Credit Agreement as amended by the First Amendment and
the Second Amendment is hereinafter referred to as the "Credit Agreement");
 
AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;

 
1

--------------------------------------------------------------------------------

 
.



NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
INTERPRETATION
 
1.1
Definitions.

 
Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this "Agreement"), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.
 
1.2
References to Credit Agreement.

 
Upon execution of this Agreement, the Credit Agreement shall be deemed to have
been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof).  The terms "hereof", "herein", "this agreement" and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.
 
1.3
Continued Effectiveness.

 
Nothing contained in this Agreement shall be deemed to be a waiver by the Agent
or the Lenders of compliance by the Borrowers and Guarantors of any covenant or
agreement contained in, or a waiver of any Default or Event of Default under,
the Credit Agreement or applicable Guarantee and each of the parties hereto
agree that the Credit Agreement as amended by this Agreement shall remain in
full force and effect.
 
1.4
Benefit of the Agreement.

 
This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Guarantors, the Agent and the Lenders and their respective successors and
permitted assigns.
 
1.5
Invalidity of any Provisions.

 
Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.

 
2

--------------------------------------------------------------------------------

 
.



1.6
Captions and Heading.

 
The inclusion of headings preceding the text of the sections of this Agreement
and the headings following each Article in this Agreement are intended for
convenience of reference only and shall not affect in any way the construction
or interpretation thereof.
 
ARTICLE II
AMENDMENTS
 
2.1
Amendments

 
Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, the Credit Agreement is hereby amended as follows:
 
 
(a)
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
defined terms in proper alphabetical sequence:
     

 
(i)
"Acquisition EBITDA" means, for any particular period with respect to any
Person, net income (which, for the purposes of this definition, shall be the net
income of such Person as determined in accordance with generally accepted
accounting principles) excluding in the calculation of net income all
extraordinary, unusual and all other non-recurring items, foreign exchange
losses or gains and losses or gains on the repurchase or redemption of any
securities, plus, to the extent deducted in calculating such net income,
interest expense, other financing costs, income tax expenses, amortization,
depreciation and other non-cash items.
     

 
(ii)
"Defaulting Lender" means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans or participations in Letters of Credit
or Swingline Loans within three Banking Days of the date required to be funded
by it hereunder, (b) notified the Borrowers, the Agent, the Issuing Lender, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Banking Days after request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder within three Banking Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.


 
3

--------------------------------------------------------------------------------

 
.



 
(iii)
"Distribution" means (i) the declaration, payment or setting aside for payment
of any dividend or other distribution on or in respect of any shares in the
capital of Vitran; and (ii) the redemption, retraction, purchase, retirement or
other acquisition, in whole or in part, of any shares in the capital of Vitran
or any securities, instruments or contractual rights capable of being converted
into, exchanged or exercised for shares in the capital of Vitran, including,
without limitation, options, warrants, conversion or exchange privileges and
similar rights.
     

 
(iv)
"EBITDAR" means, for any particular period, with respect to any Company, EBITDA
of such Company for such period plus, to the extent deducted in determining Net
Income of such Company, Rent of such Company for such period, and, provided that
for purposes of calculating EBITDAR for any period, the EBITDAR during such
period attributable to any Acquisition by such Company or any Subsidiary of such
Company during such period shall be included on a pro forma basis for such
period (assuming the consummation of such Acquisition and the incurrence or
assumption of any Debt in connection therewith occurred on the first day of such
period) provided that such Company shall have provided to the Agent and the
Lenders, prior to the completion of the Acquisition, (i) the most recently
available consolidated balance sheet of the Person that is the subject of such
Acquisition (and its consolidated Subsidiaries) and (ii) the most recently
available consolidated statements of income and of cash flows and all such
financial statements have been reviewed and reported on by independent
accountants or are otherwise in form and substance acceptable to the Agent.
     

 
(v)
"EBITDAR to Interest Expenses and Rent Ratio" means, for a particular Fiscal
Quarter, the ratio of (i) Rolling EBITDAR of Vitran (on a consolidated basis)
for such Fiscal Quarter to (ii) Rolling Interest Expenses and Rent of Vitran (on
a consolidated basis) for such Fiscal Quarter.
     

 
(vi)
"LC Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
     

 
(vii)
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of a
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.
     

 
(viii)
"Monthly Asset Coverage Ratio" means, for a particular month, the ratio of (i)
Receivables Value of Vitran (on a consolidated basis) as at the last day of such
month plus the net book value, in accordance with generally accepted accounting
principles, of Eligible Real Property and Eligible Equipment of Vitran (on a
consolidated basis) to (ii) Funded Debt of Vitran (on a consolidated basis) for
such month.
     

 
(ix)
"Monthly U.S. Asset Coverage Ratio" means, for a particular month, the ratio of
(i) Receivables Value of the U.S. Borrower (on a consolidated basis) as at the
last day of such month plus the net book value of Eligible Real Property and
Eligible Equipment of the U.S. Borrower (on a consolidated basis) to (ii) Funded
Debt of the U.S. Borrower (on a consolidated basis) for such month.


 
4

--------------------------------------------------------------------------------

 
.



 
(x)
"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans under the
Revolving Facility and its LC Exposure and Swingline Exposure at such time.
     

 
(xi)
"Rent" of any Company means the obligations of such Company to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as operating leases under generally
accepted accounting principles.
     

 
(xii)
"Rolling EBITDAR" means, for any Fiscal Quarter, the aggregate of EBITDAR for
such Fiscal Quarter and for each of the three immediately preceding Fiscal
Quarters.
     

 
(xiii)
"Rolling Interest Expenses and Rent" means, for any Fiscal Quarter, the
aggregate of Interest Expenses plus Rent for such Fiscal Quarter and for each of
the three immediately preceding Fiscal Quarters.
     

 
(xiv)
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.
     

 
(b)
The definition of "ABR Canada" in Section 1.1 of the Credit Agreement is hereby
amended by inserting the following sentence at the end of such definition: "Any
change in ABR Canada due to a change in the Base Rate Canada shall be effective
from and including the effective date of such change in Base Rate Canada.".
     

 
(c)
The definition of "ABR New York" in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 
""ABR New York" means, at any particular time, the variable rate of interest per
annum, calculated on the basis of a 360-day year, which is equal to the greater
of (a) the Base Rate New York at such time, (b) the aggregate of (i) the Federal
Funds Effective Rate at such time and (ii) ½ of 1% per annum and (c) LIBOR for a
one month Interest Period on such day (or if such day is not a Banking Day, the
immediately preceding Banking Day) plus 1% per annum. Any change in ABR New York
due to a change in Base Rate New York, the Federal Funds Effective Rate or LIBOR
shall be effective from and including the effective date of such change in Base
Rate New York, the Federal Funds Effective Rate or LIBOR, respectively."
 
 
(d)
The definition of "EBITDA" in Section 1.1 of the Credit Agreement is hereby
amended by inserting the phrase "(including, without limitation, share-based
compensation)" on the ninth line thereof following the phrase "other non cash
expenses".


 
5

--------------------------------------------------------------------------------

 
.



 
(e)
Section 9.4 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
     

 
"9.4
Mandatory Prepayments under the Credit Facilities.  Until December 31,
2009, 100% of the proceeds of any Permitted Disposition or any sale, assignment,
transfer, conveyance or other disposition of any (i) real estate of any Obligor,
(ii) rolling stock (including without limitation motor vehicles, tractors and
trailers) of any Obligor in an aggregate amount in excess of $1,000,000 to the
extent the proceeds from such sale are not reinvested by the applicable Obligor
in rolling stock within 90 days of such sale, or (iii) any other assets of the
Obligors in an aggregate amount in excess of $1,000,000, in each case net of all
expenses of disposition and all taxes related thereto, shall be applied as a
mandatory prepayment of the Credit Facilities on the completion of such
Permitted Disposition or such other sale, assignment, transfer, conveyance,
lease or disposition.  Prior to October 1, 2009, any such prepayment shall be
applied firstly to the prepayment of outstanding credit under the Revolving
Facility, and secondly, if no credit remains outstanding under the Revolving
Facility, such proceeds shall be deposited in an account at JPMorgan Canada as
cash collateral for the Secured Obligations. From October 1, 2009 to and
including December 31, 2009, any such prepayment shall be applied firstly to the
prepayment of outstanding credit under the Term Facility (up to a maximum of
$10,000,000), secondly to the prepayment of outstanding credit under the
Revolving Facility, and thirdly such proceeds shall be deposited in an account
at JPMorgan Canada as cash collateral for the Secured Obligations. On September
30, 2009, the Borrowers must make a drawdown under the Revolving Facility in the
amount of all prepayments made under the Revolving Facility pursuant to this
Section (up to a maximum of $10,000,000) and use the proceeds of such drawdown
to make a prepayment of outstanding credit under the Term Facility (the "Term
Repayment"). The first $10,000,000 which is prepaid under the Revolving Facility
pursuant to this Section may not be re-borrowed until such time as the Term
Repayment is made. Any amount over $10,000,000 which is prepaid under the
Revolving Facility pursuant to this Section on or before September 30, 2009 may
not be re-borrowed. Amounts which are prepaid under the Revolving
Facility pursuant to this Section between October 1, 2009 and December 31, 2009
may not be re-borrowed. Amounts which are prepaid under the Term Facility as
aforesaid may not be re-borrowed."
     

 
(f)
Section 11.1(a) of the Credit Agreement is hereby amended by (i) renumbering
subsection (vi) to be subsection (vii), and (ii) inserting a new subsection (vi)
as follows:
     

 
"(vi)
within 20 days after the end of each month (A) a copy of the unaudited
consolidated balance sheet and income statement of Vitran, (B) a copy of the
unaudited consolidated balance sheet and income statement of the U.S. Borrower
prepared in accordance with generally accepted accounting principles, and (C) a
compliance certificate of Vitran confirming the Monthly Asset Coverage Ratio and
the Monthly U.S. Asset Coverage Ratio for such month;"


 
6

--------------------------------------------------------------------------------

 
.



 
(g)
Section 11.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(b)
Debt to EBITDA Ratio.  Vitran shall maintain the Debt to EBITDA Ratio (i) for
the Fiscal Quarter ending December 31, 2008 at less than or equal to 5.50 to 1,
(ii) for the Fiscal Quarter ending March 31, 2009 at less than or equal to 6.75
to 1, (iii) for the Fiscal Quarter ending June 30, 2009 at less than or equal to
6.75 to 1, (iv) for the Fiscal Quarter ending September 30, 2009 at less than or
equal to 5.75 to 1, (v) for the Fiscal Quarter ending December 31, 2009 at less
than or equal to 4.25 to 1, and (vi) for each Fiscal Quarter thereafter at less
than or equal to 3.25 to 1."
     

 
(h)
Section 11.1(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(c)
U.S. Borrower Debt to EBITDA Ratio.  The U.S. Borrower shall maintain the U.S.
Borrower Debt to EBITDA Ratio (i) for the Fiscal Quarter ending December 31,
2008 at less than or equal to 3.25 to 1, (ii) for the Fiscal Quarter ending
March 31, 2009 at less than or equal to 5.00 to 1, (iii) for the Fiscal Quarter
ending June 30, 2009 at less than or equal to 5.00 to 1 (iv) for the Fiscal
Quarter ending September 30, 2009 at less than or equal to 3.25 to 1, and (v)
for each Fiscal Quarter thereafter at less than or equal to 2.50 to 1."
     

 
(i)
Section 11.1(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(d)
EBITDAR to Interest Expenses and Rent Ratio.  Vitran shall maintain the EBITDAR
to Interest Expenses and Rent Ratio (i) for the Fiscal Quarter ending December
31, 2008 at greater than or equal to 1.60 to 1, (ii) for the Fiscal Quarter
ending March 31, 2009 at greater than or equal to 1.40 to 1, (iii) for the
Fiscal Quarter ending June 30, 2009 at greater than or equal to 1.30 to 1, (iv)
for the Fiscal Quarter ending September 30, 2009 at greater than or equal to
1.35 to 1, and (v) for each Fiscal Quarter thereafter at greater than or equal
to 1.50 to 1.
     

 
(j)
Section 11.1(e) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(e)
Asset Coverage.  For the period through and including December 31, 2009,
the  Borrowers shall, for each month, maintain the Monthly Asset Coverage Ratio
at greater than or equal to 1.40 to 1. From and after January 1, 2010,
the  Borrowers shall, for each Fiscal Quarter, maintain the Asset Coverage Ratio
at greater than or equal to 1.30 to 1."


 
7

--------------------------------------------------------------------------------

 
.



 
(k)
Section 11.1(f) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(f)
U.S. Asset Coverage.  For the period through and including December 31, 2009,
the U.S. Borrower shall, for each month, maintain the Monthly U.S. Asset
Coverage Ratio at greater than or equal to 1.40 to 1. From and after January 1,
2010, the  U.S. Borrower shall, for each Fiscal Quarter, maintain the U.S. Asset
Coverage Ratio at greater than or equal to 1.30 to 1."
     

 
(l)
Section 11.1(g) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

"(g)           Equity.  Equity shall at all times exceed US$155,000,000."
 
 
(m)
Section 11.1(j) of the Credit Agreement is hereby amended by (i) deleting the
phrase "and Acquisitions" on the seventh line thereof following the phrase
"Capital Expenditures" and (ii) inserting the sentence "For greater certainty,
the making of a Distribution shall not be a permitted purpose for the proceeds
of credit obtained under the Credit Facilities." at the end of such Section.
     

 
(n)
Section 11.1(r) of the Credit Agreement is hereby amended by (i) inserting the
phrase "within thirty days of such Person becoming a Subsidiary" on the second
line thereof following the phrase "after the date hereof to" and (ii) inserting
the phrase "within thirty days of such Person becoming a Subsidiary," on the
seventh line thereof following the phrase "cause to be executed and delivered,".
     

 
(o)
Section 11.1 of the Credit Agreement is hereby amended by inserting the
following Sections 11.1(hh), (ii), (jj) and (kk) after Section 11.1(gg):
     

 
"(hh)
Perfection of Rolling Stock. The Borrowers shall, and shall cause each of the
Obligors to, on or before April 30, 2009 or such later date as agreed to in
writing by the Agent in its sole discretion, in respect of 85% or more
(calculated by net book value) of the Obligors' motor vehicles (including
without limitation tractors and trailers but excluding motor vehicles currently
contemplated to be sold as confirmed to the Agent in writing) (a) register
Personal Property Security Act financing statements in favour of the Agent, in
form and substance satisfactory to the Agent, in each applicable Canadian
jurisdiction describing such motor vehicles registered in Canada (or in any
Province therein) and including each such motor vehicle's vehicle identification
number, or (b) cause the lien of the Agent in and to such motor vehicles to be
duly noted on the applicable certificates of title or to be otherwise filed in
such manner as is prescribed by law in order to perfect such lien and will cause
all such certificates of title and evidences of lien to be deposited with the
Agent.


 
8

--------------------------------------------------------------------------------

 
.



 
(ii)
Las Vegas/L.A. Express, Inc.  The Borrowers will cause Las Vegas/L.A. Express,
Inc. to, on or before January 31, 2009, (i) execute and deliver an assumption
and supplement agreement to the applicable Guarantee, (ii) grant to the Agent a
security interest in all of its present and future undertaking and assets, and
(iii) execute and deliver, or cause to be executed and delivered, all other
relevant documentation (including without limitation opinions of counsel,
corporate organizational and authorizing documents and an officer's certificate)
as the Agent shall reasonably request.
     

 
(jj)
Minimum Rolling Twelve Month EBITDA.  Vitran shall maintain Rolling EBITDA (i)
for the Fiscal Quarter ending March 31, 2009 at greater than or equal to
$22,500,000, (ii) for the Fiscal Quarter ending June 30, 2009 at greater than or
equal to $20,000,000, (iii) for the Fiscal Quarter ending September 30, 2009 at
greater than or equal to $22,500,000, and (iv) for the Fiscal Quarter ending
December 31, 2009 at greater than or equal to $25,000,000.
     

 
(kk)
Field Exams.  Each of the Borrowers shall, and shall cause each of the other
Obligors to, on or before March 31, 2009 or such later date as agreed to in
writing by the Agent in its sole discretion, permit the Agent (or any appraiser,
consultant, agent or other third party satisfactory to it) to inspect its
rolling stock and accounts receivable and to the extent applicable inventory, to
perform appraisals of the rolling stock of any Borrower or other Obligor, and,
in the Agent’s sole discretion, to inspect, examine, check and make copies of,
and extracts from, the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to such
rolling stock, accounts receivable and inventory, the scope of such appraisals,
inspections, exams and checks must be reasonably satisfactory to the Agent and
the results of which will be compiled in reports distributed to the Agent, the
Lenders and the Borrowers.  All such appraisals, inspections, exams and checks
by the Agent shall be at the sole expense of the Borrowers."
     

 
(p)
Section 11.2(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(d)
Investments.  The Borrowers shall not, and shall not suffer or permit any of the
Subsidiaries to (A) for the period through and including December 31, 2009 (i)
invest in any other entity or entities, singly or in the aggregate, by way of
equity investment or otherwise or (ii) provide any financial assistance (by way
of loan, guarantee or otherwise) to any other entity other than by way of
investments in or financial assistance to any of the Obligors, and (B) from and
after January 1, 2010 (i) invest in any other entity or entities, singly or in
the aggregate, by way of equity investment or otherwise or (ii) provide any
financial assistance (by way of loan, guarantee or otherwise) to any other
entity, in an aggregate amount greater than US$2,000,000 or the Canadian Dollar
Equivalent thereof, other than by way of investments in or financial assistance
to any of the Obligors.  Nothing in this Section 11.2(d) shall prevent any
Borrower nor any Subsidiary from making any Acquisition as permitted by Section
11.2(g)."


 
9

--------------------------------------------------------------------------------

 
.



 
(q)
Section 11.2(f) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following paragraph:
     

 
"(f)
Dispositions of Assets.  For the period through and including December 31, 2009,
the Borrowers shall not, and shall not suffer or permit any of the Subsidiaries
to, sell, assign, transfer, convey, lease (as lessor) or otherwise dispose of
any of their respective assets including any disposition as part of a sale and
leaseback transaction other than (i) the sale, lease or other disposition by the
applicable Obligor of obsolete assets and assets sold in the ordinary course of
business, in an aggregate amount not to exceed $3,000,000, (ii) the sale, lease
or other disposition by the applicable Obligor of the properties listed on Part
III of Schedule H hereto, and (iii) any other disposition of assets of any of
the Companies which is expressly consented to in writing by all of the Lenders.
From and after January 1, 2010, the Borrowers shall not, and shall not suffer or
permit any of the Subsidiaries to, sell, assign, transfer, convey, lease (as
lessor) or otherwise dispose of any of their respective assets including any
disposition as part of a sale and leaseback transaction out of the ordinary
course of business other than Permitted Dispositions."
     

 
(r)
Section 11.2 (g) of the Credit Agreement is hereby amended by (i) replacing the
"," at the end of subparagraph (vi) with a ";" and (ii) inserting new
subparagraphs (vii) and (viii) as follows:
     

 
"(vii)
in respect of any Acquisition paid for in stock to be made on or before December
31, 2009, the Borrowers must (A) provide written confirmation to the Agent that
the business or line of business represented by such assets or entity that is
the subject of such Acquisition shall have a positive Acquisition EBITDA for the
four Fiscal Quarters immediately preceding the completion of the Acquisition as
established by the financial statements described in paragraph (i) of the
definition of EBITDA, and (B) obtain the prior written consent of the Majority
Lenders to such Acquisition, which consent is to be provided or withheld in the
sole discretion of each Lender; and
     

 
(viii)
in respect of any Acquisition paid for in cash (in whole or in part) to be made
on or before December 31, 2009, the Borrowers must obtain the prior written
consent of each of the Lenders to such Acquisition, which consent is to be
provided or withheld in the sole discretion of each Lender,"


 
10

--------------------------------------------------------------------------------

 
.



 
(s)
Section 11.2 (p) of the Credit Agreement is hereby amended by inserting the
sentence "In addition, Vitran shall not make any Distribution to any Person on
or before December 31, 2009." at the end of such Section.
     

 
(t)
Section 11.2 of the Credit Agreement is hereby amended by inserting the
following Section 11.2(s) at the end of such Section:
     

 
"(s)
Restriction on Capital Expenditures. Until January 1, 2010, the Borrowers shall
not, and shall not suffer or permit any of the Subsidiaries to, make or commit
to make any Capital Expenditures in an aggregate amount in excess of
$10,000,000."
     

 
(u)
Article 16 of the Credit Agreement is hereby amended by inserting the following
Section 16.14 after Section 16.13:
     

"16.14                      Defaulting Lenders . Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
 
 
(a)
fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 7.6;
     

 
(b)
the Commitment and Revolving Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 14.14), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
     

 
(c)
if any Swingline Exposure or LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
     

 
(i)
all or any part of such Swingline Exposure and LC Exposure shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Pro Rata
Share (with the Defaulting Lender's Individual Commitment being excluded from
the aggregate of the Individual Commitments of all of the Lenders) but only to
the extent (x) the sum of all non-Defaulting Lenders' Revolving Credit Exposures
plus such Defaulting Lender's Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders' Individual Commitments and (y) the
conditions set forth in Section 12.1 are satisfied at such time; and
     

 
(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrowers shall within one Banking Day following notice by the
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender's LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 9.10 for so long as such LC Exposure is
outstanding;


 
11

--------------------------------------------------------------------------------

 
.



 
(iii)
if the Borrowers cash collateralize any portion of such Defaulting Lender's LC
Exposure pursuant to Section 16.14(c), the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 7.9 with respect to
such Defaulting Lender's LC Exposure during the period such Defaulting Lender's
LC Exposure is cash collateralized;
     

 
(iv)
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 16.14(c), then the fees payable to the Lenders pursuant to Section 7.6
and Section 7.9 shall be adjusted in accordance with such non-Defaulting
Lenders' Pro Rata Share; or
     

 
(v)
if any Defaulting Lender's LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 16.14(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, all standby fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender's Individual Commitment that was
utilized by such LC Exposure) and issuance fees payable under Section 7.9 with
respect to such Defaulting Lender's LC Exposure shall be payable to the Issuing
Lender until such LC Exposure is cash collateralized and/or reallocated;
     

 
(d)
so long as any Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Lender shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Individual Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 16.14(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
16.14(c)(i) (and Defaulting Lenders shall not participate therein); and
     

 
(e)
any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 3.10) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Agent (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender or Swingline Lender hereunder, (iii)
third, if so determined by the Agent or requested by an Issuing Lender or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any participating interest in any
Swingline Loan or Letter of Credit, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent, (v) fifth, if so
determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or an Issuing Lender or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement, (vii)
seventh, to the payment of any amounts owing to a Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 12.1 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.


 
12

--------------------------------------------------------------------------------

 
.



In the event that the Agent, the Borrower, the Issuing Lender and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender's Individual Commitment and on such date such Lender shall purchase
at par such of the Loans of the other Lenders (other than Swingline Loans) as
the Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share."
 
 
(r)
Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.
     

 
(s)
Schedule C to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule C attached hereto.
     

2.2
Confirmation.

 
Each of the Borrowers confirms and agrees with the Agent and the Lenders that
its right to request an increase in the Revolving Facility Available Amount
pursuant to Section 2.6 of the Credit Agreement is hereby suspended until
December 31, 2009.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties.

 
Each of the Borrowers and the Guarantors hereby represents and warrants to the
Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):
 
 
(a)
Status and Power.  Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation.  Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.  Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party.  None of the
Obligors is an "investment company" within the meaning of the Investment Company
Act of 1940, as amended.


 
13

--------------------------------------------------------------------------------

 
.



 
(b)
Authorization and Enforcement of Loan Documents.  All necessary action,
corporate or otherwise, has been taken to authorize the execution, delivery and
performance by each Obligor of this Agreement.  Each Obligor has duly executed
and delivered this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable against each Obligor by the
Agent and the Lenders in accordance with its terms, except to the extent that
the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
limiting the enforcement of creditors' rights generally and (ii) the fact that
the courts may deny the granting or enforcement of equitable rights.
     

 
(c)
Compliance with Other Instruments.  The execution, delivery and performance by
each Obligor of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with, result in any breach or
violation of, or constitute a default under the terms, conditions or provisions
of the articles of incorporation (or amalgamation, as applicable) or by-laws of
the Obligors, any Applicable Law or any agreement, lease, licence, permit or
other instrument to which any  Obligor is a party or is otherwise bound or by
which any Obligor benefits or to which its property is subject and do not
require the consent or approval of any Official Body or any other Person except
as has been obtained.  Each Obligor has complied with all Applicable Law in
respect of this Agreement and the transactions contemplated herein.
     

 
(d)
Compliance with Laws.  None of the Companies are in violation of any agreement,
employee benefit plan, pension plan, mortgage, franchise, licence, judgment,
decree, order, statute, rule or regulation relating in any way to itself, to the
operation of its business or to its property or assets and which could
reasonably be expected to have a Material Adverse Effect.
     

 
(e)
Default.  No Default or Event of Default under the Credit Agreement has occurred
or is continuing.

 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1
Conditions Precedent.

 
This Agreement shall not become effective until the Agent and the Lenders shall
have received the following each dated on or before the date hereof and all in
form and substance satisfactory to the Agent and the Majority Lenders (the date
on which such conditions precedent are satisfied is hereinafter referred to as
the "Amendment Effective Date"):
 
 
(a)
this Agreement shall have been duly executed and delivered to the Agent and each
of the Lenders on behalf of the Borrowers and the Guarantors;
     

 
(b)
the Agent shall have received payment of all fees required by them in connection
with this Agreement and the fee letter dated as of the date hereof between the
Borrowers and the Agent;


 
14

--------------------------------------------------------------------------------

 
.



 
(c)
the Lenders party to this Agreement shall have received payment of an upfront
fee in an amount equal to 50.0 bps of each such Lender's Individual Commitment;
     

 
(d)
a duly certified resolution of the board of directors of each Borrower
authorizing it to execute, deliver and perform its obligations under this
Agreement;
     

 
(e)
a certificate of a senior officer of each Borrower setting forth specimen
signatures of the individuals authorized to sign on their respective behalf;
     

 
(f)
a certificate of status or good standing for each Borrower issued by the
appropriate governmental body or agency of the jurisdiction in which such
Borrower is incorporated or formed;
     

 
(g)
a certificate of a senior officer of each Borrower certifying that, inter alia,
no Default or Event of Default has occurred and is continuing or would occur or
continue immediately after this Agreement becoming effective;
     

 
(h)
opinions of Borrowers' legal counsel with respect to, inter alia, each Borrower,
the enforceability of this Agreement and as to such other matters as the Agent
may reasonably request, and otherwise in form and substance satisfactory to the
Agent; and
     

 
(i)
the Agent shall have received all such other certificates, documents, opinions,
and information that it reasonably requests.

 
ARTICLE V
CONSENT AND CONFIRMATION
 
5.1
Guarantors Consent

 
Each of the Guarantors hereby consents to the amendments to the Credit Agreement
provided for in this Agreement and hereby confirms that its respective Guarantee
remains in full force and effect with respect to the Secured Obligations under
the Credit Agreement as amended by this Agreement.
 
ARTICLE VI
MISCELLANEOUS
 
6.1
Further Assurances.

 
Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, and at the expense of such other party in order to
more fully effectuate and accomplish the intent and purposes of and to carry out
the terms of this Agreement.
 
6.2
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 
15

--------------------------------------------------------------------------------

 
.



6.3
Consent to Jurisdiction.

 
Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court.  Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.
 
6.4
Time of the Essence.

 
Time shall be of the essence in this Agreement in all respects.
 
6.5
Counterparts.

 
This Agreement may be executed and delivered in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts may be executed and delivered in original, facsimile or
portable document format (pdf) form to the other parties hereto and the parties
hereto agree to accept any such executed counterparts as original signed
versions of this Agreement.




[SIGNATURE PAGES TO FOLLOW]

 
16

--------------------------------------------------------------------------------

 
.

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set out above.




VITRAN CORPORATION INC.
 
 
By:       /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:    President and Chief Executive Officer
 
VITRAN EXPRESS CANADA INC.
 
 
By:         /s/ Richard E.
Gaetz                                                              
Name:    Richard E. Gaetz
Title:      Chief Executive Officer
 
 
VITRAN CORPORATION
 
 
By:       /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:    Chief Executive Officer
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
By:         /s/ Jeffrey
Coleman                                                                
Name:    Jeffrey Coleman
Title:      Vice President
 
 
JPMORGAN CHASE BANK, N.A.,
Toronto Branch, as Canadian Lender
 
 
By:        /s/ Jeffrey Coleman                                                 
               
Name:   Jeffrey Coleman
Title:     Vice President
 
JPMORGAN CHASE BANK, N.A.
as U.S. Lender
 
 
By:         /s/ Jeffrey
Coleman                                                                
Name:    Jeffrey Coleman
Title:      Vice President
 
FIFTH THIRD BANK,
as U.S. Lender
 
 
By:        /s/ William
Krummen                                                              
Name:   William Krummen
Title:     Vice President
 
FIFTH THIRD BANK,
Canadian Branch, as Canadian Lender
 
 
By:         /s/ Jeremiah
Hynes                                                                
Name:    Jeremiah Hynes
Title:      Vice President and Principal Officer
 
WELLS FARGO BANK, N.A.
as U.S. Lender
 
 
By:        /s/ Joseph
Bianchin                                                                
Name:   Joseph J. Bianchin IV
Title:     Vice President
 
WELLS FARGO FINANCIAL CORPORATION CANADA,
as Canadian Lender
 
 
By:         /s/ Nick
Scarfo                                                                       
Name:    Nick Scarfo
Title:      Vice President
 


 
17

--------------------------------------------------------------------------------

 
.



 
NATIONAL CITY BANK,
as U.S. Lender
 
 
By:        /s/ Susan Dimmick                                                
                 
Name:   Susan J. Dimmick
Title:     Senior Vice President
 
NATIONAL CITY BANK,
Canada Branch, as Canadian Lender
 
 
By:         /s/ Caroline Stade                                                 
                 
Name:    Caroline Stade
Title:      Senior Vice President
 
 
BANK OF MONTREAL
Chicago Branch as U.S. Lender
 
 
By:                                                                                                     
Name:
Title:
 
 
 
BANK OF MONTREAL,
as Canadian Lender
 
 
By:                                                                                                     
Name:
Title:
 
BANK OF AMERICA, N.A.
as U.S. Lender
 
 
By:        /s/ Stephen
O’Sullivan                                                           
Name:   Stephen F. O’Sullivan
Title:     Senior Vice President
 
BANK OF AMERICA, N.A.
Canada Branch, as Canadian Lender
 
 
By:         /s/ Medina Sales De
Andrade                                             
Name:    Medina Sales De Andrade
Title:      Vice President
 
 
NATIONAL BANK OF CANADA,
New York Branch, as U.S. Lender
 
 
By:       /s/ Vincent Lima                                   
                                   
Name:   Vincent Lima
Title:     Vice President
 
By:        /s/ Monique
Baillergeau                                                        
Name:   Monique Baillergeau
Title:     Vice President
 
NATIONAL BANK OF CANADA,
as Canadian Lender
 
 
By:         /s/ Ben
Ciallella                                                                       
Name:    Ben Ciallella
Title:      Director
 
By:         /s/ Ian
Gillespie                                                                       
Name:    Ian Gillespie
Title:      Managing Director
 
 
LAURENTIAN BANK OF CANADA,
as Canadian Lender
 
By:        /s/ Raj
Butani                                                                         
Name:   Raj Butani
Title:     Senior Manager
 
 

By:        /s/ Veronica
Pereira                                                                
Name:   Veronica Pereira
Title:     Senior Manager
 
 
18

--------------------------------------------------------------------------------


 

 
VITRAN LOGISTICS LIMITED
 
 
By:        /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:     Authorized Signatory
EXPÉDITEUR T.W. LTÉE
 
 
By:         /s/ Richard E. Gaetz                                                
              
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
 
1124708 ONTARIO INC.
 
 
By:        /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
 
1124709 ONTARIO INC.
 
 
By:         /s/ Richard E.
Gaetz                                                               
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
CAN-AM LOGISTICS INC.
 
 
By:        /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
 
1098304 ONTARIO INC.
 
 
By:         /s/ Richard E. Gaetz                                                
              
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
ROUT-WAY EXPRESS LINES LTD./LES
SERVICES ROUTIERS EXPRESS ROUT LTÉE
 
 
By:        /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
DONEY HOLDINGS INC.
 
 
 
By:         /s/ Richard E. Gaetz                                               
               
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
 
VITRAN ENVIRONMENTAL SYSTEMS INC.
 
 
By:        /s/ Richard E. Gaetz                                      
                         
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
 
SOUTHERN EXPRESS LINE OF ONTARIO LIMITED
 
 
By:         /s/ Richard E. Gaetz                               
                                
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
 
0772703 B.C. LTD.
 
 
By:        /s/ Richard E. Gaetz                            
                                   
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
1277050 ALBERTA INC.
 
 
By:         /s/ Richard E. Gaetz                           
                                    
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 


 
19

--------------------------------------------------------------------------------

 
.



 
VITRAN EXPRESS, INC.
 
 
By:        /s/ Richard E. Gaetz                                         
                      
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
 
VITRAN EXPRESS WEST INC.
 
 
By:         /s/ Richard E.
Gaetz                                                               
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
KANSAS MOTOR FREIGHT CORP.
 
 
By:        /s/ Richard E. Gaetz                                          
                     
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
R.A. CHRISTOPHER, INC.
 
 
By:         /s/ Richard E. Gaetz                                    
                          
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
VITRAN LOGISTICS, INC.
 
 
By:        /s/ Richard E. Gaetz                                                
               
Name:   Richard E. Gaetz
Title:     Authorized Signatory
 
 
FRONTIER TRANSPORT CORPORATION
 
 
By:         /s/ Richard E. Gaetz                                        
                      
Name:    Richard E. Gaetz
Title:      Authorized Signatory
 
PJAX, INC.
 
 
By:        /s/ Richard E.
Gaetz                                                                
Name:   Richard E. Gaetz
Title:      Authorized Signatory
 
 
VITRAN LOGISTICS CORP.
 
 
By:         /s/ Richard E. Gaetz                                          
                    
Name:    Richard E. Gaetz
Title:      Authorized Signatory
   




 
20

--------------------------------------------------------------------------------

 
.

SCHEDULE A


PRICING GRID


APPLICABLE MARGIN




Pricing
Level
Debt to
EBITDA
Ratio
BA Fee
LIBOR +
LC/LG
Fee*
(bp)
Prime+
Base Rate Canada
Base Rate New York
(bp)
Standby
Commitment
Fee (bp)
Level I
<3. 00x
250.0
150.0
50.0
Level II
≥3.00 and
< 3.50x
300.0
200.0
50.0
Level III
≥3.50 and
< 4.00x
350.0
250.0
50.0
Level IV
≥4.00 and
< 4.50x
400.00
300.0
50.0
Level V
≥4.50x
450.0
350.0
50.0





*LCs & LGs will be subject to a fronting fee of 12.5 bps